Citation Nr: 1445813	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO. 11-15 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hepatitis.

3. Whether revision of an August 16, 2002, rating decision denying service connection for hepatitis is warranted on the basis of clear and unmistakable error (CUE).


WITNESSES AT HEARING ON APPEAL

The Veteran and D.B.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. In that decision, the RO denied service connection for bilateral hearing loss, declined revision of an August 2002 rating decision denying service connection for hepatitis C, and denied reopening of a claim of service connection for hepatitis C.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

When CUE is asserted in the context of another issue, it is a "distinct" claim and the Board must have proper jurisdiction of such issue to consider it. See Phillips v. Brown, 10 Vet. App. 25, 30 (1997); see also Nacoste v. Brown, 6 Vet. App. 439, 442 (1994). In this case, the Veteran raised the issue of CUE along with his petition to reopen his claim of service connection for hepatitis. The issue of CUE was separately adjudicated by the AOJ, and the Veteran properly perfected an appeal as to that issue. Therefore, the Board has jurisdiction over the CUE claim.

The Veteran and D.B. testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2014. A transcript of the hearing is associated with the electronic claims file.

The Veteran submitted additional evidence in support of his claim after the issuance of the last supplemental statement of the case. However, the Veteran submitted an October 2014 waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran does not currently have bilateral hearing loss for VA purposes, nor has he at any time during the appeal period.

2. An August 2002 rating decision denied service connection for hepatitis C. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one year appellate period.

3. The evidence associated with the claims file subsequent to the August 2001 rating decision is essentially cumulative and redundant, and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a left knee disability as secondary to a service-connected right knee disability.

4. An August 2002 rating decision denied service connection for hepatitis C based on the fact that the evidence of record did not show that the Veteran had a current diagnosis of hepatitis C.

5. It is not shown that the correct facts, as they were known at the time, were not before VA, or that statutory or regulatory provisions extant at the time were incorrectly applied in the August 2002 rating decision that denied service connection for hepatitis.

	(CONTINUED ON NEXT PAGE)




CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2. The August 2002 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

3. New and material evidence sufficient to reopen the claim of service connection for hepatitis has not been received. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4. The August 2002 rating decision that denied service connection for hepatitis did not involve CUE and may not be reversed or amended on the basis of CUE. 38 U.S.C.A. §§ 5101 , 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.104 , 3.105(a), 20.302 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Concerning the Veteran's assertion of CUE, the VCAA duties to notify and assist to not apply. Livesay v. Principi, 15 Vet. App. 165, 178 (2001); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12-2001. As such, VA's duty to notify and assist as to that claim need not be addressed.



A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In claims to reopen, VA must also notify the Veteran of the bases for the prior denial, the definition of new and material evidence, and the type of evidence that is necessary to substantiate the facts that were not sufficiently shown at the time of the prior denial. Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA issued a VCAA letter in October 2008, prior to the initial unfavorable adjudication in December 2008. The letter informed the Veteran of all of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. It also stated the reasons for the prior denial of service connection for hepatitis C, what constitutes new and material evidence, and what kind of evidence will establish the previously unproven elements of service connection. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All private treatment record either identified or submitted by the Veteran have been associated with the claims file. 

The Board notes that in his substantive appeal the Veteran referred to a private physician's opinion concerning his bilateral hearing loss. However, such an opinion is not of record. The RO in March 2013 correspondence requested that the Veteran either identify and authorize for release the medical opinion at issue or provide the medical opinion himself. No response was received. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA audiological examination in June 2010. The examination was adequate because the examiner was a state licensed audiologist, a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test were provided, the opinion noted the effect of the hearing loss disability on the Veteran's daily functioning, and a sufficient supporting rationale for the opinion was provided. See 38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). During his August 2014 hearing, the Veteran did not indicate that his claimed bilateral hearing loss had worsened since the June 2010 examination. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for bilateral hearing loss. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Concerning the Veteran's petition to reopen a claim of service connection for hepatitis C, until a claim is reopened VA does not have a duty to provide a medical examination or obtain a medical opinion. See 38 C.F.R. § 3.159(c)(1). As this claim has not been reopened, VA's duty to provide a medical examination did not attach with respect to the Veteran's claim for service connection for a left knee disability.

Since VA has obtained all relevant identified records and provided an adequate medical examination where necessary, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With respect to claims for service connection for hearing loss impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley, 5 Vet. App. 155, 157 (1993). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Finally, if there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for bilateral hearing loss. For the reasons stated below, the Board finds that service connection for bilateral hearing loss is not warranted on a direct or presumptive basis.

The Veteran has stated that he currently has bilateral hearing loss. However, the Veteran is not competent to opine as to whether he has a hearing loss disability for VA purposes, as such a determination requires audiological testing. Jandreau, 492 F.3d at 1377. As the Veteran's statements are not competent, they are assigned no probative weight. Therefore, the issue of a current disability must be decided based on the medical evidence of record.

The results of the Veteran's June 2010 VA examination are as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
10
25
30
RIGHT
15
10
5
20
20

The average puretone threshold was 20 decibels for the left ear and 13.75 decibels for the right ear. 38 C.F.R. § 4.85(d). Speech recognition was 96 percent bilaterally, as measured by the Maryland CNC test. As to functional impairment, the examiner noted no significant effects on the Veteran's occupation. No other audiological testing is of record.

Based on this medical evidence, the Veteran's bilateral hearing loss is not considered a disability for VA purposes. The Veteran's hearing threshold in either ear has at no point been measured to be 40 decibels or greater at frequencies of 500, 1000, 2000, 3000 or 4000 Hertz. Likewise, the Veteran's auditory threshold in either ear is not 26 decibels or greater at any three of the measured frequencies. Finally, the Veteran's speech recognition scores have at no point been less than 94 percent in either ear. As none of the necessary criteria have been met, the Board finds that the Veteran's bilateral hearing loss is not disabling for VA purposes. 38 C.F.R. § 3.385. Nor does the record contain other audiometric evidence of bilateral hearing loss at any point during the appeal. Although the Veteran is certainly competent to describe a decrease in his ability to hear various noises and voices, he is not competent to render a diagnosis of hearing loss consistent with the level of severity required to qualify as a disability for VA compensation purposes. 
As such, the Veteran does not have a current disability under the law, and as a result service connection for bilateral hearing loss cannot be granted. Brammer, 3 Vet. App. at 225.

Further, as there is no evidence of a current disability, service connection on a presumptive basis or based on continuity of symptomatology is also not warranted. See Brammer, 3 Vet. App. 223; Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.307, 3.309. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

III. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

New and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. 38 C.F.R. § 3.156(c). Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

First, the Board finds that the Veteran is required to submit new and material evidence to reopen his case. Copies of a February 1968 travel voucher were submitted by the Veteran in July 2010. However, these copies are duplicative of service records already associated with the claims file at the time of the August 2002 rating decision. As the recently associated service records are duplicative or records already considered, new and material evidence is required to reopen the case. 38 C.F.R. § 3.156(c).

Second, the Board finds that new and material evidence sufficient to warrant reopening has not been submitted. The RO last finally denied service connection for hepatitis in August 2002. The Veteran was notified of the decision, but did not file a notice of disagreement or submit new and material evidence within the one year statutory period. Therefore, the August 2002 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2002).

The evidence of record in August 2002 consisted of the Veteran's service treatment records, VA medical records, private treatment records, and lay statements from the Veteran. The evidence did not show that the Veteran currently had hepatitis. Evidence received since the August 2002 rating decision includes VA treatment records from August 2002 forward, private medical records, August 2014 hearing testimony from the Veteran, and additional lay statements from the Veteran concerning his hepatitis.

The evidence provided by the Veteran is new as it is information not previously submitted to agency decision makers. However, the Board finds that the evidence is not material as it either does not address previously unestablished facts, specifically that the Veteran has a current diagnosis of hepatitis, or is cumulative or redundant of evidence already of record at the time of the prior denial. 38 C.F.R. § 3.156(a).

The VA treatment records from August 2002 forward are silent for any indication that the Veteran is currently diagnosed with or being treated for any type of hepatitis. Private psychiatric records associated with the claims file reflect that the Veteran has reported a history of hepatitis C in service, with a January 2010 record specifically noting that the Veteran's physical history included hepatitis C. However, as it is noted on the physical history of the Veteran, this statement that the Veteran has hepatitis C is based on the report of the Veteran himself, and not a medical diagnosis of hepatitis by the physician. See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

Finally, the Board also notes that the Veteran submitted lab results that he annotated with his own notes.  The June 2014 test results show a panel of four separate liver function tests, all of which were within normal range except one. The protein, plasma test result was 8.3, where the normal range is 6.1 to 8.1. The Veteran circled the result and wrote, "hepatitis" next to it. This lab result does not constitute a medical diagnosis of hepatitis. The report is otherwise silent for any indication that the results support a diagnosis of, or are indicative of, the presence of any form of hepatitis. None of the other treatment records associated with the claims file mention the presence of hepatitis. As such, the records are not material as they do not address the previously unestablished fact of a current disability.

In his lay statements, the Veteran has indicated that he currently has hepatitis C. While the Veteran is competent to report symptoms, and while the Board recognizes the Veteran's sincere belief that he has hepatitis, the Veteran is not competent to diagnose himself with hepatitis, as to do so requires medical expertise and testing. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Further, the lay statements are redundant and cumulative of evidence that was of record at the time of the original decision. The Veteran stated in his original application and in his additional claim to reopen that he currently has hepatitis. Therefore, the Veteran's statements as to the presence of a current disability were already taken into account in the prior decision, and the statements are cumulative and redundant. As such, the Veteran's statements cannot be considered new and material evidence for the purposes of reopening the claim.

In conclusion, the evidence associated with the claims file since the last final denial, while new, is not material, as it either does not relate to the previously unestablished fact of a current disability, or is cumulative and redundant of evidence of record at the time of the initial decision. As such, the Board finds that new and material evidence sufficient to reopen the Veteran's claim for service connection for hepatitis has not been submitted. Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply. Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert, 1 Vet. App. at 55. Therefore, the claim is denied.

IV. Clear and Unmistakable Error

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended. 38 C.F.R. §§ 3.104, 3.105(a). A claim of CUE is a collateral attack on a final RO decision. Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994). 

A three-pronged test is used to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort of error that, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Russell v. Principi, 3 Vet. App. 310, 313-14 (1992); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999). CUE is a type of error in which reasonable minds could only conclude that the original decision was fatally flawed at the time it was made. Russell, 3 Vet. App. at 313-14. 

CUE is a very specific and rare kind of error. Fugo v. Brown, 6 Vet. App. 40, 43 (1993). CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Id. The Court further indicated that in order to raise a valid claim of CUE, the Veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the Veteran must provide persuasive reasons why the decision would have been manifestly different but for the error. Id. at 44. The Court stated that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger. Id. 

Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error. See Damrel v. Brown, 6 Vet. App. 242, 246 (1994). Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of clear and unmistakable error. Fugo, 6 Vet. App. at 44. A breach of the duty to assist cannot form a basis for a claim of clear and unmistakable error. Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of duty to assist caused incomplete record but not incorrect record); Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001). When there is evidence both pro and con on the issue, it is impossible for a Veteran to succeed in showing that the result would have been manifestly different. Simmons v. West, 14 Vet. App. 84, 88 (2000). 

The Veteran contends that in an August 2002 rating decision, VA committed CUE when it denied service connection for hepatitis based on the lack of a current disability. The Veteran has not been more specific than his general allegation of clear and unmistakable error in the August 2002 rating decision. However, as the Veteran is pro se, the Board has an obligation to read his filings liberally. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). Thus, the Board reads the Veteran's assertions to state that the evidence of record at the time of the August 2002 denial supported a finding that he had a current disability, in this case hepatitis, and therefore the RO committed clear and unmistakable error in improperly evaluating the evidence.

In this regard, the Veteran's claims file does not indicate that the RO clearly overlooked or ignored evidence that was of record, that the correct facts were not before the adjudicator, or that the law was misapplied. The Veteran's private and VA treatment records that were associated with the claims file at the time of the decision are completely silent for any diagnosis of any type of hepatitis.

Reading the allegation most broadly, the Veteran has essentially presented an argument of CUE based upon a theory that the RO incorrectly weighed and evaluated the evidence, namely that it ignored the presence of hepatitis in service, which must mean that he currently has a diagnosis. This does not rise to the stringent definition of CUE. As noted above, this theory cannot form a basis for a claim of clear and unmistakable error. See Damrel, 6 Vet. App. at 246. Further, there is simply no evidence that the RO ignored evidence of record or committed error that would have resulted in a manifestly different outcome.  The August 2002 denial clearly acknowledged the Veteran's treatment for hepatitis in service; however, it just as clearly noted the absence of any medical evidence of a current diagnosis.

For these reasons, revision of an August 16, 2002, rating decision on the basis of CUE in the failure to grant service connection for hepatitis C is denied.







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss is denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for hepatitis has not been received, and, therefore, the claim is denied.

Revision of an August 16, 2002, rating decision on the basis of CUE in the failure to grant service connection for hepatitis C is denied.



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


